Title: 69. A Bill to Encourage the Apprehending of Horse Stealers, 18 June 1779
From: Committee of the Virginia Assembly
To: 


Be it enacted by the General Assembly, that whosoever shall apprehend one charged with horse stealing, if the prisoner be convicted of that crime, shall be intitled to a reward ofpounds, to be paid by the Treasurer, upon a certificate of the General Court, that the claimant was the apprehender, and either that he was not examined as a witness at the trial, or that the other evidence then given was sufficient, without his testimony, to convict the prisoner.
 